Case 3:20-cv-01203-LB Document1 Filed 02/18/20 Page 1of3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{ e 7 Fede pi strict Crunk ¢ £
2 Josely n Car mel Rese 12 C ott forn: A Nor than DisteN Marehe Crentg
ss alms a Aen /
oO. bal _ a
i <3 ferret Cowimunt cost his ea = 7
ae Joselyin ¢ Lee @ m$Sn.com \ Embree ( Prjncehinn ¢ Complam F
ie BSIOIS Duskchervy Woy | _ - oe
a £ to ast Team, eo SR Contest 0 ~_Constith mately of
& mi bee Catifornia Election Corlete fav P har
x vs | Election fh Soleet Tip Treo Candida Orlog.
3 Sec retury of S4a ( Electim. Core Corte $9 icd, io}, FOL, $600, e602
I
Lo of Califtrnia 8¢ 25 Gat Pro codure @ 2015. 5 )
Ses fea ceerne FILED ae i toy the = Nomi neticn Proeoes Required _
yy Oe foe
Yd ne As Epplied. ty the Nv 2020 Eleeh™
L3 FEB 18 202 Py | fer Conprosarveh Dishet IT
: SUSAN Y. SOONG. ae
LY CLERK, US. DISTRICT CO OE ~ €20- I AT ~.
NORTH DISTRICT OF CAEIFON \ eu 3
iT OAKLAND OFFI LB.
| 6 ak Seosetyn bee, plecd OY TVorne uvlahm of ea ely | as
iq Since L declared ry Candida cy ta U.S. Com giress eal (mammedicey 0
a. Ls my dedarotim J was subjected fo foyie Carcinegoue weapms | Te
19 bacterte and Fung: inser fed diag wd my Car wil _jwlentio +> end my lides
2 amd my bid for Congress. a
2( ae 7
Peg: My Cay Whe vole lized with a _ Axe Snell. FI anode jt

 

 

23 1 a: “f frewtt forme to breathe and made my heat scien _itreg cleo beats

YY Soverat transient Small shale Symptoms tilowed The irregulagc beats

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

rea trim whith 1 fot nately rece vered Scuvl yet for a new habit
ZL of Slower, myre daliberafe speech : =
27 BS
2g We need +o save humanity Fron deeth threats used om thy
24 World, mat jst in tampering elections , but Throvgh thise Same WAYS,
50 they Tamper aver y ces pects ef Ife of Sutang hu han, lg ond Ani med
= | affected by the watee £ contry| saan to pall wow | ou Auman
Jd. omad judges’ eyes. _

fy So
SY From jntivnehonsA 3 occer players | ty Peri can basked bal players,
3S fron Unita Sdades citizens bebies fo Tup  Americen. University | Qco fessirs,
3 ¢ Atafh Ahiwets wire givens eee Ae ee pf {
Sof - S Feb 18%, ahr
/

2

om 3
Y

Case 3:20-cv-01203-LB Document1 Filed 02/18/20 Page 2 of 3
TDS eb

Stott relatee| fo the 0 bamg Administration caw Hed slaweng .

 

ah blocked Jrillan Atarvicen civilren ertizens who had Stat asked

b

eth fila re presontafi rs,

me._-to run, tom Signing Avmirativ pepers Sthrcugh Shar eats ot
ard harassment _ of me

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

af (olres Toselyn Cavme Rue Lee )

 

oe ; arn

4 These thrceds arg witht kamen fist Keiprntarg. rka Tris eef

[o fo__tnoble we _to become  Cangressperson, because Lam the

if nly persia _wheo pats the Sra fering. of those faresd against

Lie thaiy will te 1 ge pecjuries first | be. foren est,

L>

LY Obama, though new a for mer L fresidind” of tts___Unjdes

(S Shefes ofl for “Neypeeech wend ae Mueller Aad i te

(6 cs Prssident of thas USA may beim perched atl t's

(7 frecidoncy jnitecd of durin pan bd fxs] dentin, haat eto |
om _i¢_ of Ms Fi, at Pres iclot Sey hia Crertclontint ferm.

4 a

mv This is the prima fatie care Aad: home irregulaities
= 2 my he pleaoled in hs presence of 4 Jule =

22 fy Px tem rhe > cere eee

rs The heath — sficranks a Mune nttrelly aK. bal abo rng Seok, 7

Ve Sig nofures tiv noitydim were given nih the Drwat- of

25 hacker nrterted mumbers Slat are _Wdmony ms so “hata” and
MH pastet worldusde on a _socreh media, The hackers the ___

*1_ gave dhe clang thrents- fo anyone _signiop fhe noinmadin J

Ze papers bragceek with a Shadowy, gitph— posted out Tha

4 pho 4 of faa memes pepe, Wan haw de swthy stn

30 lescorded fw trorimum Shey Ins Leak 7 TM Mam, Den

3| before Prva 9 ishesl_g-cstieg acl {Le ph $tn-In. odhe rd, thee

SL hackers admitted dhain Ef fyech ctnte- iin daltafec 9p ithe dhe
a, 33 Premery  Elechon Aernast. Intnidation. whith 15 Bo
a 3 pcohiwn jay TL2 ct Rig hfs iA of 0 prccsinel ly (S64! 5

ZO Ghana ' Leo Rel fe “Ut, uo tathext ete

36 ( ame $ Fak 2lun _} eg) Yrdin fle pores of pur vt tndh fuharss
Case 3:20-cv-01203-LB Document1 Filed 02/18/20 Page 3 of 3

GRANTING OF THE PETIT  8/
_Liniteel States District Court of California _

The petition by JSoselyn Carme! Rose Lee
alras Soselyn Lee
of 3870/0 Duster perry Wag Postel Coda 758 /

Fremont , CA, 94537

 

“i Case Af

is granted __ She mary A p ped.
on the Movember 2OZO Califte rnia,
; Ballet fir Lon esti ng To Setom€é the.

United States Re. fp. res antef ives f or

District tf .

 

Sign ature =

 

Sudge

Date

 
